Citation Nr: 1339937	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  11-27 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for sleep disturbance.

2.  Entitlement to service connection for restless leg syndrome. 



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1992 to December 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied service connection for sleep disturbance and restless leg syndrome.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The issue of entitlement to service connection for restless leg syndrome is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's symptoms of a sleep disturbance were chronic in service; symptoms of a sleep disturbance have been continuous since separation from service; and the Veteran currently has a diagnosed sleep disorder.


CONCLUSION OF LAW

The criteria for service connection for a sleep disturbance have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim.  As part of the notice, VA has to specifically inform the claimant and representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), 38 C.F.R. § 3.159 (2013).  

The notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record shows that the Veteran was mailed a letter in April 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The April 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements.

The Board also finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records, private treatment records, and VA treatment records and examinations are of record.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  Therefore, the duties to assist and notify have been met.

The Board acknowledges that the Veteran's service medical records from February 21, 1992, to February 1, 1998 are unavailable for review, as they are missing and could not be located, despite VA's multiple efforts to do so.  VA issued a former finding of unavailability on March 12, 2012, copies of which were sent to the Veteran, and placed in the Veteran's claims file.  The Board finds that finding is not prejudicial to the Veteran's current claims.  Where service records are missing, VA has a heightened obligation to explain its findings and conclusions and to consider carefully resolving reasonable doubt in favor of the Veteran.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

An alternative method of establishing the service incurrence and a relationship to service is through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  38 C.F.R. § 3.303(b) (2013); Hickson v. West, 12 Vet. App. 247 (1999).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system.  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability or death benefits.  38 U.S.C. § 1154(a) (2013).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Continuity of symptoms, not continuity of treatment, is the essence of evidence supporting the continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for VA benefits.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service medical records and post-separation medical records show that the Veteran has experienced sleep disturbance during and since service.  He first reported sleep disturbance in service.  The available service medical records show that the Veteran complained of sleep disturbance in February 1998, and that it was an on-going issue until his discharge in December 1998.  The service medical records show that during service the Veteran was diagnosed with obsessive-compulsive disorder (OCD), depression, dysthymia, generalized anxiety, and tinnitus.  

VA examinations in April 2010 and June 2010 noted a history of sleep disturbances, commencing around 1995.  The examiners also noted that the Veteran had taken various medications for sleep disturbances over the years, had participated in sleep studies, had surgery to his palate to help with snoring and sleep apnea, and had been diagnosed with borderline narcolepsy.  While the June 2010 examiner stated that the sleep disorder was not related to service, that was based on an inaccurate factual premise that the sleep disorder was not noted or treated during service.

An August 2011 VA examiner opined that the Veteran's sleep disturbance was not related to his service, as no documentation existed in the Veteran's service medical records of an evaluation, diagnosis, or treatment of a medical sleep disorder.  The examiner also stated that the sleep disturbance documented in the service medical records, and treatment for it, appeared to be related to the Veteran's psychiatric disabilities, which were diagnosed in-service.

After separation from service, the Veteran regularly reported sleep disturbance to his doctors.  The Veteran reported experiencing insomnia; extreme sleepiness during the day; fatigue during the day; the ability to fall asleep but not stay asleep; and only being able to take naps during the day.  The May 2004 VA examiner reported the inability to opine as to the whether the sleep disturbance was secondary to the Veteran's service-connected mental disorder.  Records from July 2007 to November 2009 indicate that the Veteran was diagnosed with several sleep disturbances, to include obstructive sleep apnea; insomnia; a sleep disorder; daytime somnolence; hypersomnia; and restless leg syndrome.  Medical records from May 2009 to November 2011 note repeated complaints of sleep disturbance and treatment for sleep disturbance.

In his March 2010 claim and April 2010 statement, the Veteran reported experiencing sleep disturbances, as he did in his June 2011 notice of disagreement and October 2011 appeal.  

The Veteran had reported sleep disturbance starting in active service, and continued to experience and report sleep disturbance after separation from service.  He is currently diagnosed with sleep disturbance.  The Veteran is competent to report when his symptoms of sleep disturbance began and that they have continued since his active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds that assertion credible.  In addition, both the Veteran's lay testimony and contemporaneous service medical records show that he experienced sleep disturbance while in service.  Since service, the Veteran has been diagnosed with sleep disturbance and had been treated for it, with some degree of reported success.  Therefore, the Board finds that the preponderance of the evidence shows that the Veteran has a current disability which has been shown, by both medical and lay evidence, to have been present in active service and to have continued since that time.  

Resolving reasonable doubt in favor of the claimant, the Board finds that a sleep disorder was incurred in service and service connection for a sleep disturbance is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep disturbance is granted. 


REMAND

The Board finds that additional development is required before the claim of entitlement to service connection for restless leg syndrome is decided. 

The Veteran asserts that he has restless leg syndrome, possibly as a result of his service-connected mental disorder or of the Gulf War Syndrome.  

The Veteran's service medical records do not show any in-service diagnosis of restless leg syndrome.  The Veteran has continued to report and experience restless leg syndrome since separation from active service, and has been formally diagnosed with restless leg syndrome on repeated occasions.  The Veteran is competent to report when his symptoms of restless leg syndrome began and that they have continued since his active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds that assertion credible.  

The May 2004 VA examination was the last time when a VA examiner commented, peripherally, on the etiology of the Veteran's restless leg syndrome.  The examiner stated that the Veteran's restless leg syndrome appeared to be related to his sleep disorder, and that the examiner was not able to opine as to the etiology of the sleep disorder and its relationship to other psychiatric problems without resorting to mere speculation.

The May 2004 opinion is inadequate for adjudication purposes.  Examinations are inadequate where the examiner does not comment on the Veteran's report of relevant injury in service and, instead, relies on the absence of evidence in service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In addition, the opinion is inadequate because the examiner stated that it was impossible to assess the etiology of the restless leg syndrome without resorting to mere speculation.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination to determine the nature and etiology of any current restless leg syndrome disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, the evidence on record raises the theory that the Veteran's restless leg syndrome is a symptom of an undiagnosed illness incurred during his Gulf War service.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Therefore, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), his status as a Persian Gulf Veteran is confirmed.  The Veteran is also already service-connected for a gastrointestinal condition, claimed as an undiagnosed illness, on a presumptive basis.  Accordingly, the Board is required to consider whether service connection may be warranted under these provisions.  38 C.F.R. § 3.317 (2013). 

In addition, the Board is required to consider all theories of entitlement raised by the claimant or the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355 Fed. Cir. 2009).  The record raises the theory of entitlement to secondary service connection for restless leg syndrome as related to the Veteran's service-connected mental disorder or sleep disturbance.

Current treatment records should be obtained before a decision is rendered with regard to the above issue.  Bell v. Derwinski, 2 Vet. App. 611 (1992),

Accordingly, the case is REMANDED for the following action:
1.  Obtain all pertinent VA and private medical records, not yet associated with the claims file and associate them with the file.

2.  Then, schedule the Veteran for a VA examination with regard to his claim for service connection for restless leg syndrome.  The examiner must review the claims file and should note that review in the report.  Any necessary studies or tests should be conducted.  A complete rationale for all conclusions and opinions must be provided.  Current VA Gulf War Examination Guidelines must be followed.  The examiner should provide the following information:

(a)  The examiner should state whether the Veteran's restless leg syndrome is attributable to a known clinical diagnosis or causation, or whether there are objective indications of restless leg syndrome disability, including both signs in the medical sense of objective evidence perceptible to an examining physician and other non-medical indicators that are capable of independent verification, and cannot be attributed to known clinical diagnosis.  
 
(b)  If the restless leg syndrome is attributable to a known clinical diagnosis or causation, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current restless leg syndrome disability is related to disease or injury incurred in active service.

(c)  If the restless leg syndrome is attributable to a known clinical diagnosis or causation, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that any current restless leg syndrome disability is due to or the result of the service-connected mental disorder or sleep disturbance.

(d)  If the restless leg syndrome is attributable to a known clinical diagnosis or causation, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that any current restless leg syndrome disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected mental disorder or sleep disturbance.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


